UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2012 Date of Reporting Period: 09/30/2012 Item 1. Schedule of Investments. Nicholas Money Market Fund, Inc. Schedule of Investments (unaudited) As of 09/30/2012 Yield to Amortized Principal Maturity Maturity Cost Amount Date (Note 1 (b)) (Note 1 (a)) COMMERCIAL PAPER 71.76% $320,000 Barclays U.S. Funding Corp. 10/01/2012 0.05 % $ 320,000 1,025,000 Sherwin-Williams Company (The) 10/01/2012 0.25 % 1,025,000 1,000,000 Sherwin-Williams Company (The) 10/02/2012 0.25 % 999,993 1,500,000 Rockwell Automation, Inc. 10/03/2012 0.22 % 1,499,982 250,000 Toyota Motor Credit Corporation 10/03/2012 0.25 % 249,997 2,000,000 Wisconsin Electric Power Company 10/03/2012 0.18 % 1,999,980 991,000 BMW US Capital, LLC 10/04/2012 0.16 % 990,987 750,000 ConocoPhillips Qatar Funding Ltd. 10/09/2012 0.20 % 749,967 250,000 ConocoPhillips Qatar Funding Ltd. 10/10/2012 0.22 % 249,986 393,000 Rockwell Automation, Inc. 10/10/2012 0.23 % 392,977 1,300,000 Rockwell Automation, Inc. 10/10/2012 0.22 % 1,299,929 1,000,000 BMW US Capital, LLC 10/12/2012 0.18 % 999,945 500,000 ConocoPhillips Qatar Funding Ltd. 10/12/2012 0.15 % 499,977 500,000 Prudential plc 10/12/2012 0.34 % 499,948 750,000 Bank of Nova Scotia New York Agency (The) 10/15/2012 0.16 % 749,953 980,000 BMW US Capital, LLC 10/15/2012 0.15 % 979,943 700,000 Coca-Cola Company (The) 10/15/2012 0.24 % 699,935 310,000 John Deere Bank S.A. 10/15/2012 0.16 % 309,981 500,000 John Deere Financial Limited 10/17/2012 0.15 % 499,967 500,000 John Deere Financial Limited 10/17/2012 0.15 % 499,967 1,125,000 Prudential plc 10/17/2012 0.36 % 1,124,825 500,000 John Deere Financial Limited 10/19/2012 0.15 % 499,962 617,000 John Deere Financial Limited 10/23/2012 0.16 % 616,940 750,000 G eneral Electric Capital Corporation 10/24/2012 0.34 % 749,842 300,000 ConocoPhillips Qatar Funding Ltd. 10/25/2012 0.22 % 299,956 600,000 ConocoPhillips Qatar Funding Ltd. 10/26/2012 0.22 % 599,908 785,000 Bank of Nova Scotia New York Agency (The) 10/29/2012 0.20 % 784,878 715,000 Bank of Nova Scotia New York Agency (The) 10/29/2012 0.20 % 714,889 425,000 ConocoPhillips Qatar Funding Ltd. 10/30/2012 0.22 % 424,925 1,000,000 JPMorgan Chase & Co. 11/01/2012 0.20 % 999,828 465,000 Nestle Finance International Ltd. 11/01/2012 0.20 % 464,920 350,000 Reckitt Benckiser Treasury Services plc 11/01/2012 0.51 % 349,849 1,600,000 American Honda Finance Corporation 11/05/2012 0.15 % 1,599,767 400,000 Reckitt Benckiser Treasury Services plc 11/07/2012 0.36 % 399,856 625,000 General Re Corporation 11/08/2012 0.20 % 624,868 250,000 Coca-Cola Company (The) 11/13/2012 0.23 % 249,931 1,250,000 Toyota Motor Credit Corporation 11/13/2012 0.22 % 1,249,672 398,000 John Deere Bank S.A. 11/15/2012 0.14 % 397,930 200,000 General Electric Capital Corporation 11/19/2012 0.34 % 199,910 984,000 Nordea North America Inc. 11/21/2012 0.21 % 983,707 900,000 Nordea North America Inc. 11/26/2012 0.26 % 899,636 450,000 Nordea North America Inc. 11/27/2012 0.21 % 449,850 750,000 General Electric Capital Corporation 11/30/2012 0.24 % 749,700 500,000 Reckitt Benckiser Treasury Services plc 12/05/2012 0.46 % 499,594 1,000,000 General Electric Capital Corporation 12/10/2012 0.36 % 999,319 250,000 Reckitt Benckiser Treasury Services plc 12/11/2012 0.46 % 249,778 1,000,000 JPMorgan Chase & Co. 12/14/2012 0.23 % 999,527 500,000 ConocoPhillips Qatar Funding Ltd. 12/20/2012 0.19 % 499,789 2,500,000 Westpac Securities NZ Limited 12/21/2012 0.20 % 2,498,875 650,000 Westpac Securities NZ Limited 12/21/2012 0.20 % 649,708 1,000,000 JPMorgan Chase & Co. 12/26/2012 0.22 % 999,474 750,000 Honeywell International, Inc. 12/27/2012 0.23 % 749,583 1,050,000 Honeywell International, Inc. 12/28/2012 0.23 % 1,049,410 1,000,000 Nestle Finance International Ltd. 01/08/2013 0.28 % 999,230 300,000 General Electric Capital Corporation 01/10/2013 0.21 % 299,823 2,000,000 Coca-Cola Company (The) 01/22/2013 0.26 % 1,998,368 1,000,000 Prudential plc 02/05/2013 0.71 % 997,531 1,000,000 Bank of Nova Scotia New York Agency (The) 02/26/2013 0.24 % 999,013 250,000 Coca-Cola Company (The) 03/01/2013 0.24 % 249,748 1,216,000 Reckitt Benckiser Treasury Services plc 04/18/2013 0.41 % 1,213,311 500,000 Reckitt Benckiser Treasury Services plc 07/02/2013 0.51 % 498,097 500,000 Nestle Capital Corporation 07/10/2013 0.34 % 498,707 Page 1 TOTAL COMMERCIAL PAPER 47,902,848 U.S. GOVERNMENT SECURITIES 13.88% $2,500,000 U.S. Treasury Note 11/15/2012 0.07 % 2,503,744 3,000,000 U.S. Treasury Note 11/30/2012 0.14 % 3,001,696 2,000,000 U.S. Treasury Note 12/31/2012 0.14 % 2,002,321 1,750,000 U.S. Treasury Note 02/15/2013 0.16 % 1,757,747 TOTAL U.S. GOVERNMENT SECURITIES 9,265,508 OTHER 14.35% 55,000 Federal Farm Credit Banks 11/02/2012 0.24 % 55,007 4,500,000 Federal Farm Credit Banks 03/06/2013 0.23 % 4,500,575 3,000,000 Federal Farm Credit Banks 04/16/2013 0.21 % 2,999,998 2,025,000 Federal Home Loan Banks 07/22/2013 0.28 % 2,024,861 TOTAL OTHER SECURITIES 9,580,441 TOTAL SECURITY HOLDINGS - 99.99% 66,748,797 OTHER ASSETS, NET OF LIABILITIES - 0.01% 5,045 TOTAL NET ASSETS (base of percentages disclosed above) - 100.00% $ 66,753,842 % OF NET ASSETS As of September 30, 2012, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund’s investments carried at value: Valuation Inputs Investments in Securities Level 1 - None $ - Level 2 - Commercial Paper 47,902,848 U.S. Government and Agency Securities 9,265,508 Other 9,580,441 Variable Rate Security - Level 3 - Significant Unobservable Inputs - Total $ 66,748,797 Page 2 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 10/29/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 10/29/2012 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 10/29/2012
